          Case 8:19-cv-01870-JGB-JC Document 1 Filed 09/30/19 Page 1 of 12 Page ID #:1

AO 242(Rev. 09/17) Peririon for a Writ of Habeas Corpus Under 28 U.S.C. § 2241


                                       UNITED STATES DISTRICT COURT




                              Petitioner                                     > ~~ 1 g       _ ~         ~~ _

                                  ~•                                         ~   Case No.
                                                                                                  ~                            ~t3 ~
~~C~~L,,,,,~ (.~ ~" ~f'~i                        ~~~                         ~                 uPP ie   y        er o        ourt



                          espon ent                                                            ~   W~-                         ~„~
(name ofwarden or authorized person having custody ofpetitioner)                                                               +..~.
                                                                                                                               ,

                         PETITION FOR A WRIT OF HABEAS CORPUS UNDER 28 U.S.Q.~                                                      ~.~.       - ~
                                                              Personal Information                       ~       `.P'
                                                                                                                    ° ~ ~_          ~          i~`

 1.      (a) Your full name:      ~ ~~~/~f'~✓ ~~2~ ~~Q ~,./I                                                      ~ ~,-'=~ ~                    t
         (b) Other names you have used:                                                                            ~ `~ ~~  E ~'
2.        Place of confinement:                                                                                       .~
                                                                                                                         ~,
         (a) Name of institution:   ~`/'
         (b) Address:         ~~(~      ,       ~
                                                                                                                   CLERK, U.S. DlSTRf
         (c)Your identification number:        ~ ~ "~,,,, (,~    ~ '~,,,,
3.                                    on
          Are you currently being held orders by:                                                                            J~~~- ~ 5 2~~9
         ~Federal authorities        ,~State authorities      ~ Other -explain:
                                                                                                             B     THAL D1STRiCT O~ CCU

4.        Are you currently:                                                                                                                   D£~UTy

          ~ A pretrial detainee (waiting for trial on criminal chaxges)
          ~Serving a sentence (incarceration, parole, probation, etc.).after having been convicted of a crime
           If you are currently serving a sentence, provide:
                 (a) Name and location ofcourt that sentenced you:

                 (b) Docket number of criminal case:
                 (c) Date of sentencing:
             Being held on an immigration charge
             Other (explain):          ~ X-~~t C~ ~ ~`t C! t~'°l                 ~ V~"~ ~~.~.~1 tF t~~.~




                                                  Decision or Action You Are Challenging

5.        What are you challenging in this petition:
          ~How your sentence is being carried out, calculated, or credited by prison or parole authorities(for example,
           revocation or calcularion of good time credits)

                                                                                                                                           Page 2 of 9
           Case 8:19-cv-01870-JGB-JC Document 1 Filed 09/30/19 Page 2 of 12 Page ID #:2


AO 242(Rev.09/17) Petirion for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

         ~Pretrial detention
            Immigration detention
         ~Detainer
         ~The validity of your conviction or sentence as imposed (for example, sentence beyond the statutory
            maximum or improperly calculated under the sentencing guidelines)
         Q Disciplinary proceedings
                                                                                           •
         1~.Other <explain~~                  S                            s        C ♦                                                            C.


6.       Provide more information about the decision or action you are challenging:
        (a) Name and location ofthe agency or court: ~~~~                        -~~~~.                                     -     +~         ~~

        (b) Docket number,case numberor opinion number:                   '    O~ ~ ~C' ~ ~,~.~. /'~
        (c) Decision or action you are challenging (for disciplinary proceedings,sped the penalties imposed):

                      ~     ~e~~.e
                                                                                                          r

           d)°bate ofthe decision or action:                                                                            ~

                                           Your Earlier Challenges of the Decision or Action

7.       First appeal
         Did you appeal the decision, file a grievance, or seek an administrative remedy?
        ~Yes                    1,~No ~"~ i ,3' ~~~7+~'~tS '~                         t~ S T r1                      ~.k~l ~•t 31 ~/'C'. f~wt~c~Y.
                                                                                                                                              ! '
        (a) If"Yes," provide:
                (1) Name ofthe authority, agency, or court:

                   (2) Date of filing:
                   (3) Docket number, case number, or opinion number:
                   (4) Result:
                   (5) Date ofresult:
                   (6) Issues raised:




        (b) If you answered "No," explain why you did not appeal:                              ~              -j-~
                                                                                            ~ ~„~   f
                                                                                            j~r1!
                                                                                r   ~               •            i
                                                                                        ~            .~
8.        Second appeal ~                      ~►             L/~~~!'~~ l~,~`                      '    -                   .++   A    ~
          After the first aPPeal~ did You file a second aPPeal to a higher authoritY, agencY~ or court?                                      R
          ~ Yes                    ~No


                                                                                                                                           Page 3 of 9
          Case 8:19-cv-01870-JGB-JC Document 1 Filed 09/30/19 Page 3 of 12 Page ID #:3

AO 242(Rev.09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

        (a) If"Yes," provide:
               (1) Name ofthe authority, agency, or court:

                   (2) Date offiling:
                   (3) Docket number, case number, or opinion number:
                   (4) Result:
                   (5) Date of result:
                   (6) Issues raised:




        (b) If you answered "No," explain why you did not file a second appeal:



9.       Third appeal
         After the second appeal, did you file a third appeal to a higher authority, agency, or court?
        ~Yes                    ~ No
        (a) If"Yes," provide:
                (1) Name ofthe authority, agency, or court:

                   (2) Date of filing:
                   (3) Docket number, case number, or opinion number:
                   (4) Result:
                   (5) Date ofresult:
                   (6) Issues raised:




        (b) If you answered "No," explain why you did not file a third appeal:



10.       Motion under 28 U.S.C.§ 2255
          In this petition, are you challenging the validity of your conviction or seritence~as imposed?
         ~Yes                  ~vo
          If"Yes," answer the following:
         (a)     Have you already filed a motion under 28 U.S.C. § 2255 that challenged this conviction or sentence?
                 ~ Yes                     ~ No


                                                                                                                Page 4 of 9
           Case 8:19-cv-01870-JGB-JC Document 1 Filed 09/30/19 Page 4 of 12 Page ID #:4


AO 242(Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

                    If"Yes," provide:
                   (1) Name of court:
                   (2) Case number:
                   (3) Date offiling:
                   (4) Result:
                   (5) Date ofresult:
                   (6) Issues raised:




         (b)        Have you ever filed a motion in a United States Court of Appeals under 28 U.S.C. § 2244(b)(3)(A),
                    seeking permission to file a second or successive Section 2255 motion to challenge this conviction or
                    sentence?
                   ~ Yes                       ~ No
                    If"Yes," provide:
                   (1) Name of court:
                   (2) Case number:
                   (3) Date of filing:
                   (4) Result:
                   (5) Date ofresult:
                   (6) Issues raised:




        (c)         Explain why the remedy under 28 U.S.C. § 2255 is inadequate or ineffective to challenge your'
                    conviction or sentence:




11.      Appeals of immigration proceedings
         Does this case concern immigration proceedings?
        ~Yes                   ~To
                If"Yes," provide:
        (a)      Date you were taken into immigration custody:
        (b)      Date ofthe removal or reinstatement order:
        (c)      Did you file an appeal with the Board ofImmigration Appeals?
                ~ Yes                      ~ No

                                                                                                                    Page 5 of 9
          Case 8:19-cv-01870-JGB-JC Document 1 Filed 09/30/19 Page 5 of 12 Page ID #:5

AO 242(Rev.09/17) Petirion for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

                    If"Yes," provide:
                   (1) Date of filing:
                   (2) Case number:
                   (3) Result:
                   (4) Date of result:
                   (5) Issues raised:




        (d)         Did you appeal the decision to the United States Court of Appeals?
                   ~ Yes                     ~No
                    If"Yes," provide:
                   (1) Name of court:
                   (2) Date offiling:
                   (3) Case number:
                   (4) Result:
                   (5) Date ofresult:
                   (6) Issues raised:




12.       Other appeals
          Other than the appeals you listed above, have you filed any other petition, application, or motion about the issues
          raised in this petition?
            Yes                    ~ No
          If"Yes," provide:
         (a) Kind of petition, motion, or application:    ~     f~-f—~~~ ~~-~                j,•~=f—~~           ~ ~~,,,~~
         (b) Name of~he authority, agency, or court:             ~ ~~ "~ ~~~~'~'~                          ~~'~""~

         (c) Date offiling:    ~~f"{~,~s-~ ~~~~~O/~3
         (d) Docket number, case number, or opinion number: ~~'~$G~,,,,/4I ~~.~--~~""aQ"—~~
         (e) Result:        ~
         (~ Date ofresult:   a~~
         (g) Issues raised:   _~~ ~~l~~                                     ~ C~~,~       ,~.e w,~, y~j,S~~C~'7~1/►
                   ~      _     .rt~    ~   ~   ~. _          ~                 .   ~ ♦ ~.~..~ _    ,mac   _ _ — ..L




                                                                                                                       Page 6 of 9
           Case 8:19-cv-01870-JGB-JC Document 1 Filed 09/30/19 Page 6 of 12 Page ID #:6

AO 242(Rev. 09/17) Peririon for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

                                                  Grounds for Your Challenge in This Petition
13.        State every ground (reason)that supports your claim that you are being held in violation ofthe Constitution,
           laws, or treaties ofthe United States. Attach additional pages if you have more than four grounds. State the
           facts supporting each ground. Any legal arguments must be submitted in a separate memorandum.

       C




           (a) Supporting fats (Be brief. Do not cite cases or law.):




                                                                                                                                            ~   I
         (b) Did you present Ground One in all appeals that were available ~o you?
           Yes                 ~ No




           (a) Supporting facts (Be brief. Do not cite cases or law.):




                                                                                                      ~i




           ►'                           ■     •
                                                                                 -   --         ,~-        -    ;~
                  ..~ r                 rr~       .                      -                       ..

            1     1       '~'
                                                                     ~~

                                                                                                                i




           (b) Did you present Ground Three in all appeals that were available to you?
             Yes                 ~No
               t,~                                ~    ~,,,f                            s
               r[o~~~1S ~4               I,~i S i   ,S  / Ii1 ~     '~.. ~C~1~1    ,3` 1               E       .~~"~"'16' .    ~r

                                                                                                                              Page 7 of 9
             Case 8:19-cv-01870-JGB-JC Document 1 Filed 09/30/19 Page 7 of 12 Page ID #:7

An 242(Rev. 09/1'n Perition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241




             (a) Supporting fats (Be brief. Do not cite cases or law.):


                                          t




                      ~    i                  +r           ~                                                                     .-        _ _   _    _



            (b) Did you present Ground Four in all                     eals that were available to you?                      ~,~' j{~ ~                   ~ '                     C~,r~
              yes                 ~No
                 ~t~~                   .~" C ~~                               ~
14.          Ifthere are any grounds that you did not present in all appeals that were available to you, explain why you did
             not:                                                                                 _ __




                          ~►
                                                                               ~            ~


                                                                                                                                                                                      _.
~[
~    > Ir       ti        •         I              ~~   ~ ~/     ~I        a       t~                ~A          ~' ,J   +   ~   +    r     ~    i ~.~ ~   vYM~~ ....         —


              .. ~`             .   I
                                                   ~► .~ Vic►.        ~►           r~                .'. — ~■I
                                                                                                           •      ~ ~    _
                                                                                                                         e   -        ..             ..
~~    ,ri                      ,.




C IG✓-(~ COIF
              v,'f'y ~ w Se G v►~`i'r,r~ c~ f'St'v°~         A                                                                        ~-~~ ~e3~~~~~~'a(
C.mot. S~~~ ~? tit ~'S4.~t~
                           ~~ ~~ ~~- ~~'1~           '.~'~~t                                                                         ~1  i'►'~"~ V1

P~-f-i~? a v~ e,.v^ v✓o,~,s v~ c~ ~"'~v~ 4►                                                      ,~,,~'~""` '~"p '                   / ~ ~'                +'v1
                                                                           /                                                         ~                                                 ,
~c.~-t" , vt-~rr-s-t--~-f~e.- ~ g~-e~~~~'-' .o -F' C~ er'f"a ~ ~~.~-s,
w L, ~ ~.r ~ ~,~-e. v fis ~ ~~~s-t-r ar t c~-f~~~~..v~;l L...~         (~~ ~4,D,
                                                                          ~.,1                                                              ,~
                                                                                        ~       '~                                                                      Page 8 of 9
          Case 8:19-cv-01870-JGB-JC Document 1 Filed 09/30/19 Page 8 of 12 Page ID #:8

AO 242(Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

                                                   Declaration Under Penalty Of Perjury

          If you are incarcerated, on what date did you place this petition in the prison mail system:
                           s+~                         o                         0
I declare under penalty of perjury that I am the petitioner, I have read this petition or had it read to me,and the
information in this petition is true and correct. I understand that a false statement ofa material fact may serve as the basis
for prosecution for perjury.




Date: ~-•)Q • f +~
                                                                      """~            Signature ofPetitioner




                                                                                     ttorney or other authorized person, if any




                                                                                                                                  Page 9 of 9
            Case 8:19-cv-01870-JGB-JC Document 1 Filed 09/30/19 Page 9 of 12 Page ID #:9
             Y       ~




                                                  I~` ea 1r~' `~




                                                                                ._




                              i                                                      .~t _         -    .+


                                                                                                       ji
                              `   ~   ,~                 ~        ~~

.' i ~ ,~                              .r   .... _.          ..        -
                 a       W,
                                                                                             -,~

                                                                           ~+
           Case 8:19-cv-01870-JGB-JC Document 1 Filed 09/30/19 Page 10 of 12 Page ID #:10
                              Commissary Order
                     MJC12D0029                                                                 ~I ~I I I I ~I I I I ~ I I ~I
                                                                                               * 3 1 2 0 8 9 2


Order Date: 6/21/2019                        Order Num: 9691584                              Old Balance:               0.00
                                                                                              This Order:             2.00
                                                                                            New Balance:             ~00
                                                                                                                      0.
GOULD,STEVEN ERIC / 3120892
BY MY SIGNATURE, I ACKNOWLEDGE RECEIPT OF THE ITEMS LISTED BELOW

X
ITEM                    QTY DFSCRIP~I~Q~                                               ( Y     PRICE              TOTAL
3330                      1 Welfare Pack; Regular                                        1       2.00               2.00
                          1 ~~~ ~~ ~ ` p - `~`~"`~                                      FINAL TOTAL:                2.00




Delivery Days: Tuesday, Thursday, Saturday           Note: No Deliveries on Holidays


                                                                                               Order Date: 6/21/2019
  IIIIII III IIII I II II                                                                                          Page 1
  * 9 6 9 1 5 8 4
                                                                                                                                                      .,                                                                    .~_..                ~_                                                                                                                 .-     ,... ~ .:.~r                  Y
                                                                                                                                                                                                                                                                                                                                                                                                                            _~.
                           STS--~/ ~~'~-~~ ,C_,~,,,~.s~-..
                                                                                                                                                                                                                                                                                                                      ..:
                                                                                                                                                                                                                                                                      ~~             kp          ~r
         Case 8:19-cv-01870-JGB-JC Document 1 Filed 09/30/19 Page 11 of 12 Page ID #:11




                                                                                                        /                                                                                                                                                                            ~V~         Z~                                                                                                                    ..
                                                                                                                                                                                                                                                                                                                    r ...._
                                                                                                                                                                                                                                                                            ~.,(     ~)t ~ ~    ,q        ~                {:             u.c~                                                                     gym,.
                                                                                                                                       ~'~"~                                                                                                            ~-..      I   v'
'.                                                                                                               '#~.#~        i
                                                                                                                                                                                                                                                        ~~ ~~           ~                                      ~.                                                                                                  ~.r
                                                                                                                                                                                                                                                      r ice.                                                  L ~_
                                                                                                                                                                                                                                                                                                                                                  ~           Barn         wa ow
                                                                                                                  ~~       ~                                                                                                                                                                                                                                  !
     K                                                                                                                ~                                                                                                                                                                                                                                                                     `                •
                                                                                                       C~        ~~                         i.~t ~ S, f~ i.s'~r,-1 ~"~""'                                                           .cast                                                                                                                                              ~_
                                                                                                      ~ ~ ~~`.                              ~           ~                                                                                                                                                                                 ~ Q~                               ~         ~~a
                                                                                              Q   ~                                                                                                                                                                                                                                       ~~
                                                                                                                                                                                                                                                                                                                                          ~~                               _.           ~
                                                                                                                                                                                                                                                                                                                                                                                      :~~;>:
                                                                                                                                                                                                                                             T        • ti   -~                                   ,,.,
'
.                                                                                         ~                                                                                                                          t                                                                                                                       '.       ~         t~~
                                                                                                                                                                                                                                                                                                                                ,q d`e.                       ~''
                                                                                                                                                                                                                                                                                       ~   M. 7.F-NE+'.T~:a w.                                        ~             W.'i     ~YL',~
                                                                                                                                                                                                                 a                                                    ...    .....           AM.'                                                         t                             ~       , r ..
                                                                                                                          w1                                                                                                                                                                                                                                                                                 .,.
                                                                                                                                   .   ..      .r..   ....~,,.   r   ......«,w+...,   . ......,„.,.r.. .. ..... ...,,    ... .. .    ... .
                                                                                                                                                                                                                                                                                                                                    m...«-........r.~ ewe.,ATM-k.-mnw
                                                                                                                                                                                                                                                                                                                                                            ...                                                     _..-: -_~v~t
  ,
 Y. ~
                                                                                                                                                                                                                                                                                                   w~,.
r.
                                                                                                                                                                                                                                                                                                                                                                                                                                         aA
                                                                                                                                                                                                                                                                                                                                                                                                                                   „~f
                                                                                                                                                                                          ~~{'!
                                                                                                                                                                                                  7

                                                                                                                                                                                            -~1.


                                                                                                                                                                                    j~..




f   _




    --`-,
        ~~




        ~g                  ~~       4


                             S



                                 1
                                                                                                                             Case 8:19-cv-01870-JGB-JC Document 1 Filed 09/30/19 Page 12 of 12 Page ID #:12




             '' Y                        -
               ~~C
                 M~X
               Envelope
             F3C~ C137131
                                             THIS fNVfLOPE/S RECYCLABLEAND MADEW/TH 30%POSTCONSUMER COMENT ~{   0USPS 2016
